ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINÉE-BISSAU c. SÉNÉGAL)

ARRÊT DU 12 NOVEMBRE 1991

1991

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
ARBITRAL AWARD OF 31 JULY 1989

(GUINEA-BISSAU v. SENEGAL)

JUDGMENT OF 12 NOVEMBER 1991
Mode officiel de citation :

Sentence arbitrale du 31 juillet 1989,
arrêt, C.I.J. Recueil 1991, p. 53

Official citation :

Arbitral Award of 31 July 1989,
Judgment, I.C.J. Reports 1991, p. 53

 

N° de vente :
Sales number

 

600

 

 
12 NOVEMBRE 1991

ARRÊT

SENTENCE ARBITRALE DU 31 JUILLET 1989
(GUINÉE-BISSAU c. SÉNÉGAL)

ARBITRAL AWARD OF 31 JULY 1989
(GUINEA-BISSAU v. SENEGAL)

12 NOVEMBER 1991

JUDGMENT
1991
12 novembre
Rôle général
n° 82

53

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1991

12 novembre 1991

AFFAIRE RELATIVE À LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINÉE-BISSAU c. SENEGAL)

Sentence arbitrale internationale — Requête fondée sur le paragraphe 2 de
l'article 36 du Statut par laquelle il est demandé à la Cour de déclarer l'inexistence
ou la nullité de la sentence — Reconnaissance par les deux Parties que l'instance ne
constitue pas un appel — Compétence de la Cour non contestée par le défendeur.

Allégation d'abus de procédure.

Effets possibles de l'absence d'un arbitre lors de la séance à laquelle la sentence
est lue.

Inexistence de la sentence attribuée à l'absence d'une majorité véritable
— Déclaration jointe à la sentence par le président du Tribunal n'invalidant pas le
vote du président.

Nullité alléguée de la sentence pour excès de pouvoir et défaut de motivation
— Réponse devant être apportée à la seconde question posée au Tribunal par le
compromis d'arbitrage «en cas de réponse négative» à la première question
— Absence de réponse à la seconde question — Question de savoir si l'absence de
réponse repose sur une motivation suffisante — Critique de la structure de la
sentence.

Interprétation par un tribunal des dispositions du compromis d'arbitrage régis-
sant sa compétence — Rôle de la Cour dans une instance en nullité ne consistant
pas à déterminer quelle interprétation pourrait être préférable, mais à rechercher si
le tribunal a manifestement méconnu la compétence qui lui avait été donnée par le
compromis — Application des règles pertinentes d'interprétation des traités
— Sens ordinaire des mots confirmé par les travaux préparatoires.

Moyen suivant lequel le Tribunal était tenu de répondre aux deux questions en
tout état de cause — Absence d'accord entre les Parties à cet égard lors de la rédac-
tion du compromis d'arbitrage — Moyen suivant lequel la réponse du Tribunal à la
première question était partiellement négative — Interprétation de l'expression
«réponse négative» — La réponse du Tribunal à la première question était une
réponse complète et affirmative.

4
54 SENTENCE ARBITRALE (ARRÊT)

Disposition du compromis d'arbitrage prévoyant le tracé de la ligne frontière sur
une carte — Décision de ne pas joindre une carte suffisamment mativée — Absence
de carte ne constituant pas, dans les circonstances de l'espèce, une irrégularité
susceptible d’entacher d'invalidité la sentence arbitrale.

ARRÊT

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président ; MM. LACHS,
AGO, SCHWEBEL, Ni, EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN,
AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, juges, MM. THIERRY,
MBAYE, juges ad hoc; M. VALENCIA-OSPINA, Greffier.

En l’affaire relative à la sentence arbitrale du 31 juillet 1989,
entre

la République de Guinée-Bissau,
représentée par

S. Exc. M. Fidélis Cabral de Almada, ministre d’Etat à la Présidence du
Conseil d’Etat de la Guinée-Bissau,

comme agent;

S. Exc. M. Fali Embalo, ambassadeur de Guinée-Bissau auprès des pays du
Benelux et des Communautés européennes,

comme coagent;

M™ Monique Chemillier-Gendreau, professeur à l’Université de Paris VII,

M. Miguel Galväo Teles, avocat et ancien membre du Conseil d'Etat du
Portugal,

M. Keith Highet, professeur adjoint de droit international à la Fletcher
School of Law and Diplomacy et membre des barreaux de New York et du
district de Columbia,

M. Charalambos Apostolidis, maître de conférences à l'Université de Bour-

gogne,

M. Paulo Canelas de Castro, assistant à la faculté de droit de l’Université de
Coïmbre,

M. Michael B. Froman, Harvard Law School,

comme conseils:

M. Mario Lopes, procureur général de la République,
M. Feliciano Gomes, chef d'état-major de la marine nationale,

comme conseillers,
et

la République du Sénégal,
représentée par

S. Exc. M. Doudou Thiam, avocat à la Cour, ancien bâtonnier, membre de la
Commission du droit international,

comme agent;
55 SENTENCE ARBITRALE (ARRÊT)

M. Birame Ndiaye, professeur de droit,
M. Tafsir Malick Ndiaye, professeur de droit,

comme coagents,;

M. Derek W. Bowett, Q.C., Queens’ College, Cambridge; professeur de droit
international, titulaire de la chaire Whewell, Université de Cambridge,
M. Francesco Capotorti, professeur de droit international à l’Université de
Rome,

M. Ibou Diaite, professeur de droit,

M. Amadou Diop, conseiller juridique à l'ambassade du Sénégal auprès des
pays du Benelux,

M. Richard Meese, conseil juridique, associé du cabinet Frere Cholmeley, à
Paris,

comme conseils,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 23 août 1989, l'ambassadeur de la République de Guinée-Bissau aux
Pays-Bas a déposé au Greffe de la Cour une requête introduisant une instance
contre la République du Sénégal au sujet d’un différend concernant l’existence
et la validité de la sentence arbitrale rendue le 31 juillet 1989 par un tribunal
arbitral constitué en vertu d’un compromis d’arbitrage conclu entre les deux
Etats le 12 mars 1985. La requête invoque, pour fonder la compétence de la
Cour, les déclarations par lesquelles les deux Parties ont accepté la juridiction
de la Cour ainsi qu’il est prévu au paragraphe 2 de l’articie 36 du Statut de la
Cour.

2. En application du paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée par le Greffier à la République du Sénégal;
conformément au paragraphe 3 du même article, tous les autres Etats admis à
ester devant la Cour ont été informés de cette requête.

3. Par ordonnance du 1% novembre 1989, la Cour a fixé les délais pour le
dépôt des pièces de la procédure écrite (mémoire de la Guinée-Bissau et contre-
mémoire du Sénégal).

4. La Cour comptant à l’époque sur le siège un juge de nationalité sénéga-
laise, M. Kéba Mbaye, Vice-Président de la Cour, mais ne comptant aucun juge
de la nationalité de la Guinée-Bissau, le Gouvernement de la Guinée-Bissau,
dans l’exercice du droit que lui confère le paragraphe 2 de l’article 31 du Statut
de la Cour, a désigné M. Hubert Thierry pour siéger en qualité de juge ad hocen
l'espèce.

5. Le 18 janvier 1990, le Gouvernement de la Guinée-Bissau a déposé au
Greffe de la Cour une demande en indication de mesures conservatoires, en
vertu de l’article 41 du Statut de la Cour et de l’article 74 de son Règlement. Par
ordonnance du 2 mars 1990, la Cour, après avoir entendu les Parties, a rejeté
cette demande.

6. Le mémoire et le contre-mémoire ayant été dûment déposés dans les
délais fixés par la Cour, l'affaire s’est trouvée en état conformément au para-
graphe | de l’article 54 du Règlement.

6
56 SENTENCE ARBITRALE (ARRET)

7. Le 5 février 1991, le mandat de M. Mbaye a pris fin conformément au
Statut. Le Gouvernement du Sénégal était désormais en droit, en vertu du para-
graphe 3 de l’article 31 du Statut de la Cour, de désigner une personne de son
choix pour siéger en l’espèce en qualité de juge ad hoc, et a désigné M. Mbaye.

8. Au cours d’audiences publiques tenues du 3 au 11 avril 1991, la Cour a
entendu les exposés oraux qu'ont prononcés devant elle:

Pour la République de Guinée-Bissau: S. "xc. M. Fidélis Cabral de Almada,
M™ Monique Chemillier-Gendreau,
M. Miguel Galvao Teles,
M. Keith Highet.

Pour la République du Sénégal: S. Exc. M. Doudou Thiam,
M. Derek W. Bowett, Q.C.,
M. Francesco Capotorti.

Au cours des audiences, des questions ont été posées aux deux Parties par des
membres de la Cour; des réponses écrites ont été déposées au Greffe, confor-
mément au paragraphe 4 de l’article 61 du Règlement.

9. Durant les audiences, l’agent de la Guinée-Bissau a demandé à la Cour
d'autoriser la citation, en qualité de témoin ou de témoin-expert, d’une
personne dont le nom figurait déjà, en qualité de conseiller, sur la liste des
représentants de cet Etat fournie par lui à la Cour; l'agent du Sénégal, se
fondant notamment sur l’article 57 du Règlement, y a fait objection. Après
examen, la Cour a décidé qu’il n’y avait pas lieu d’accéder à la demande de la
Guinée-Bissau.

10. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
tées par les Parties:

Au nom de la République de Guinée-Bissau,
dans le mémoire:

«Le Gouvernement de la Guinée-Bissau par les motifs ci-dessus
exposés, et par tous les autres les complétant ou amendant qu’elle se
réserve de produire et développer durant la suite de la procédure écrite et
orale, prie respectueusement la Cour de dire et juger:

— que la prétendue «sentence» du 31 juillet 1989 est frappée d’inexis-
tence par le fait que, des deux arbitres ayant constitué en apparence
une majorité en faveur du texte de la « sentence », l’un a, par une décla-
ration annexe, exprimé une opinion en contradiction avec celle appa-
remment votée;

— subsidiairement, que cette prétendue décision est frappée de nullité
absolue, le Tribunal ayant négligé de répondre à la seconde question
posée par le compromis d’arbitrage, alors que sa réponse à la première
question ouvrait la nécessité d’une réponse à la seconde, ne s’étant pas
conformé aux dispositions du compromis arbitral par lesquelles il était
demandé au Tribunal de décider sur la délimitation de l’ensemble des
espaces maritimes, de le faire par une ligne unique et d’en porter le
tracé sur une carte et n’ayant pas motivé les restrictions ainsi abusive-
ment apportées à sa compétence;
57 SENTENCE ARBITRALE (ARRÊT)

— que c’est donc à tort que le Gouvernement du Sénégal prétend imposer
à celui de la Guinée-Bissau l’application de la prétendue sentence du
31 juillet 1989.»

Au nom de la République du Sénégal,
dans le contre-mémoire:

« Au vu des faits et arguments exposés ci-dessus, le Gouvernement de la
République du Sénégal prie la Cour de:

1. Rejeter les conclusions du Gouvernement de la République de
Guinée-Bissau tendant à faire établir l’inexistence et, subsidiairement, la
nullité de la sentence arbitrale du 31 juillet 1989;

2. Dire et juger que cette sentence arbitrale est valable et obligatoire
pour la République du Sénégal et la République de Guinée-Bissau, qui
sont tenues de l'appliquer.»

11. Au terme de son dernier exposé oral, chacune des Parties a présenté des
conclusions identiques à celles qui figuraient respectivement dans le mémoire
et le contre-mémoire.

12. Les événements qui ont conduit à la présente instance sont les suivants:
le 26 avril 1960, un accord a été conclu, par échange de lettres, entre la France,
en son nom propre et au nom de la communauté, et le Portugal, en vue de défi-
nir la frontière maritime entre la République du Sénégal (qui à cette époque
était un Etat autonome de la communauté) et la province portugaise de Guinée.
Dans sa lettre, la France proposait notamment ce qui suit:

«Jusqu'à la limite extérieure des mers territoriales, la frontière serait
définie par une ligne droite, orientée à 240 degrés, partant du point d’inter-
section du prolongement de la frontière terrestre et de la laisse de basse
mer, représenté à cet effet par Le phare du cap Roxo.

En ce qui concerne les zones contiguës et le plateau continental, la déli-
mitation serait constituée par le prolongement rectiligne, dans la même
direction, de la frontière des mers territoriales. »

La lettre du Portugal marquait l'accord de ce dernier sur cette proposition.

13. Après l'accession du Sénégal et de la Guinée-Bissau à l'indépendance,
un différend s’est élevé entre les deux Etats au sujet de la délimitation de leurs
espaces maritimes. À partir de 1977, ce différend a fait l’objet entre eux de
négociations au cours desquelles le Sénégal a soutenu notamment que la ligne
définie dans l’accord de 1960 avait été valablement acquise, alors que la
Guinée-Bissau a contesté la validité de l’accord et l'opposabilité de celui-ci à la
Guinée-Bissau et a insisté pour que les espaces maritimes en cause soient déli-
mités en faisant abstraction de cet accord.

14. Le 12 mars 1985, les Parties ont conclu un compromis d'arbitrage en vue
de soumettre le différend à un tribunal arbitral. Les dispositions du compromis
présentant de l’intérêt pour les questions dont la Cour est saisie se lisent comme
suit:

«Le Gouvernement de la République du Sénégal et le Gouvernement de
la République de Guinée-Bissau,
58

SENTENCE ARBITRALE (ARRÊT)

Reconnaissant qu'ils n’ont pu résoudre par voie de négociation diplo-
matique le différend relatif à la détermination de leur frontière maritime,

Désirant, étant donné leurs relations amicales, parvenir au règlement de
ce différend dans les meilleurs délais, et à cet effet ayant décidé de recourir
à un arbitrage,

Sont convenus de ce qui suit:
Article premier

1. Le Tribunal arbitral (ci-dessous appelé le Tribunal) sera composé de
trois membres désignés de la manière suivante:

Chaque Partie nommera un arbitre de son choix;

Le troisième arbitre qui fera fonction de président du Tribunal sera
nommé d’un commun accord, par les deux Parties; ou à défaut, ce choix
sera effectué d’un commun accord, par les deux arbitres, après consulta-
tion des deux Parties.

2. …

3. …

Article 2

Il est demandé au Tribunal de statuer conformément aux normes du
droit international sur les questions suivantes:

1. L'accord conclu par un échange de lettres, le 26 avril 1960, et relatif à
la frontière en mer, fait-il droit dans les relations entre la République de
Guinée-Bissau et la République du Sénégal ?

2. En cas de réponse négative à la première question, quel est le tracé de
la ligne délimitant les territoires maritimes qui relèvent respectivement de
la République de Guinée-Bissau et de la République du Sénégal ?

Article 4

1. Le Tribunal ne pourra statuer que s’il est au complet.

2. Les décisions du Tribunal relatives à toutes questions de fond ou de
procédure, y compris toutes les questions concernant la compétence du
Tribunal et l'interprétation du compromis, seront prises à la majorité de
ses membres.

Article 9

1. Quand les procédures devant le Tribunal auront pris fin, celui-ci fera
connaître aux deux gouvernements sa décision quant aux questions énon-
cées à l’article 2 du présent compromis.

2. Cette décision doit comprendre le tracé de la ligne frontière sur une
carte. A cette fin, le Tribunal sera habilité à désigner un ou des experts
techniques pour l’assister dans la préparation de cette carte.

3. La décision sera pleinement motivée.

4. …
59 SENTENCE ARBITRALE (ARRÊT)

Article 10

1. La sentence arbitrale sera revêtue de la signature du président du
Tribunal et du greffier. Celui-ci remettra une copie conforme établie dans
les deux langues aux agents des deux Parties.

2. La sentence sera définitive et obligatoire pour les deux Etats qui
seront tenus de prendre toutes les mesures que comporte son exécution.

3. …

Article 11

1. Aucune activité des Parties pendant la durée de la procédure ne
pourra être considérée comme préjugeant de leur souveraineté dans la
zone objet du compromis d’arbitrage.

Fait en double exemplaire à Dakar, le 12 mars 1985, en langues française
et portugaise, les deux textes faisant également foi. »

15. Un tribunal arbitral a été dûment constitué en vertu du compromis,
M. Mohammed Bedjaoui et M. André Gros ayant successivement été désignés
comme arbitres et M. Julio A. Barberis comme président. Le 31 juillet 1989 le
Tribunal a rendu la sentence dont l'existence et la validité ont été contestées
dans la présente instance. Selon ses propres termes, cette sentence a été adoptée
par deux voix, celle du président du Tribunal et celle de M. Gros, contre une,
celle de M. Bedjaoui.

16. Aux fins du présent arrêt, les conclusions du Tribunal peuvent se résu-
mer comme suit: le Tribunal a estimé que l’accord de 1960 était valable et oppo-
sable au Sénégal et à la Guinée-Bissau (sentence, par. 80); que l’accord devait
être interprété à la lumière du droit en vigueur à la date de sa conclusion (ibid.
par. 85); que

«l'accord de 1960 ne délimite pas les espaces maritimes qui n’existaient
pas à cette date, qu’on les appelle zone économique exclusive, zone de
pêche ou autrement... »;

mais que

«la mer territoriale, la zone contigué et le plateau continental ... sont
expressément mentionnés dans l’accord de 1960 et elles existaient à l’épo-
que de sa conclusion » {ibid.).

Le Tribunal a poursuivi:

« En ce qui concerne le plateau continental, la question de savoir jusqu’a
quel point la ligne frontiére se prolonge peut se poser aujourd’hui, étant
donné l’évolution accomplie par la définition du concept de «plateau
continental». En 1960 deux critères servaient à déterminer l’étendue du
plateau continental: celui de la ligne bathymétrique de 200 mètres et celui
de l’exploitabilité. Ce dernier impliquait une conception dynamique du
plateau continental, puisque sa limite extérieure était fonction du dévelop-
pement de la technologie et, par conséquent, susceptible de se déplacer de
plus en plus vers le large. En vertu du fait que le «plateau continental »
existait dans le droit international en vigueur en 1960 et que la définition
du concept d’un tel espace maritime comportait alors le critère dynamique

10
60

et
de

11

SENTENCE ARBITRALE (ARRÊT)

indiqué, on peut conclure que l’accord franco-portugais délimite le
plateau continental entre les Parties dans toute l'étendue de la définition
actuelle de cet espace maritime. » (Sentence, par. 85.)

17. Le Tribunal a ensuite expliqué:

« En tenant compte des conclusions ci-dessus auxquelles le Tribunal est
parvenu et du libellé de l’article 2 du compromis arbitral, la deuxième
question, de l’avis du Tribunal, n’appelle pas une réponse de sa part.

Au surplus, le Tribunal n’a pas jugé utile, étant donné sa décision, de
joindre une carte comprenant le tracé de la ligne frontière. » (/bid., par. 87.)

18. Le dispositif de la sentence était ainsi libellé:

«Vu les motifs qui ont été exposés, le Tribunal décide par deux voix
contre une:

De répondre à la première question formulée dans l’article 2 du compro-
mis arbitral de la façon suivante : l'accord conclu par un échange de lettres,
le 26 avril 1960, et relatif à la frontière en mer, fait droit dans les relations
entre la République de Guinée-Bissau et la République du Sénégal en ce
qui concerne les seules zones mentionnées dans cet accord, à savoir la mer
territoriale, la zone contigué et le plateau continental. La «ligne droite
orientée à 240° » est une ligne foxodromique. » (Par. 88.)

19. M. Barberis, président du Tribunal, a joint une déclaration 4 la sentence,
M. Bedjaoui, qui a voté contre cette sentence, y a joint une opinion dissi-
nte. La déclaration de M. Barberis était ainsi congue:

«J’estime que la réponse donnée par le Tribunal à la première question
posée par le compromis arbitral aurait pu étre plus précise. En effet,
j'aurais répondu à cette question de la façon suivante:

« L’accord conclu par un échange de lettres, le 26 avril 1960, et relatif
a la frontiére en mer, fait droit dans les relations entre la République de
Guinée-Bissau et la République du Sénégal en ce qui concerne la mer
territoriale, la zone contigué et le plateau continental, mais il ne fait pas
droit quant aux eaux de la zone économique exclusive ou a la zone de
pêche. La «ligne droite orientée à 240° » visée dans l’accord du 26 avril
1960 est une ligne loxodromique. »

Cette réponse partiellement affirmative et partiellement négative est, à
mon avis, la description exacte de la situation juridique existant entre les
Parties. Comme la Guinée-Bissau l’a suggéré au cours de cet arbitrage
(réplique, p. 248), cette réponse aurait habilité le Tribunal à traiter dans
la sentence la deuxième question posée par le compromis arbitral. La
réponse partiellement négative à la première question aurait attribué au
Tribunal une compétence partielle pour répondre à la deuxième, c’est-
à-dire pour le faire dans la mesure où la réponse à la première question eût
été négative.

Dans ce cas, le Tribunal aurait été compétent pour délimiter les eaux de
61 SENTENCE ARBITRALE (ARRÊT)

la zone économique exclusive* ou la zone de pêche entre les deux pays. De
cette façon, le Tribunal aurait pu trancher le différend d’une manière
complète car, en vertu de la réponse à la première question du compromis
arbitral, il aurait déterminé la limite pour la mer territoriale, la zone
contiguë et le plateau continental, comme la sentence vient de le faire, et,
moyennant la réponse à ja deuxième question, le Tribunal aurait pu déter-
miner la limite pour les eaux de la zone économique exclusive ou la zone
de pêche, limite qui aurait pu ou non coïncider avec la ligne établie par
Paccord de 1960.

* Je me réfère aux «eaux » de la zone économique exclusive et je crois néces-
saire d’apporter cette précision car il arrive parfois que cette notion englobe aussi
le plateau continental comme, par exemple, à l'article 56 de la convention de
Montego Bay de 1982.»

20. Dans son opinion dissidente, M. Bedjaoui s’est référé à la déclaration de
M. Barberis, laquelle, selon lui,

«montre combien la sentence est incomplète et non conforme à la lettre et
à l'esprit du compromis quant à la ligne unique voulue par les Parties.
Emanant du président du Tribunal lui-même, cette déclaration, par son
existence autant que par son contenu, justifie de s'interroger plus fonda-
mentalement sur l'existence d’une majorité et la réalité de la sentence. »
(Par. 161.)

21. Le Tribunal a tenu une séance publique le 31 juillet 1989 pour rendre
sa sentence; M. Barberis, président, et M. Bedjaoui, arbitre, y étaient pré-
sents, mais non M. Gros. A cette séance, après le prononcé, le représentant
de la Guinée-Bissau a déclaré qu’en attendant une lecture complète des docu-
ments et la consultation de son gouvernement, il réservait la position de la
Guinée-Bissau quant à l’applicabilité et à la validité de la sentence, qui ne
répondait pas, selon lui, aux exigences posées d’un commun accord par les
deux Parties. A la suite de contacts entre les gouvernements des Parties au cours
desquels la Guinée-Bissau a exposé les motifs qu’elle avait de ne pas accepter la
sentence, le Gouvernement de la Guinée-Bissau a introduit la présente instance
devant la Cour.

+ * +

22. La Cour examinera d’abord la question de sa compétence. Dans sa
requête, la Guinée-Bissau fonde la compétence de la Cour sur les « décla-
rations par lesquelles la République de Guinée-Bissau et la République
du Sénégal ont accepté respectivement la juridiction de la Cour dans les
conditions prévues à l’article 36, paragraphe 2, du Statut» de la Cour. Ces
déclarations ont été déposées auprès du Secrétaire général de l’Organisa-
tion des Nations Unies, le 2 décembre 1985 dans le cas du Sénégal et le
7 août 1989 dans le cas de la Guinée-Bissau. La déclaration de la Guinée-
Bissau ne contenait pas de réserves. La déclaration du Sénégal, qui
remplaçait une déclaration antérieure du 3 mai 1985, disposait que

«le Sénégal peut renoncer à la compétence de la Cour au sujet:

— des différends pour lesquels les parties seraient convenues
d’avoir recours à un autre mode de règlement;

12
62 SENTENCE ARBITRALE (ARRÊT)

— des différends relatifs à des questions qui, d’après le droit interna-
tional, relèvent de la compétence exclusive du Sénégal».

Cette déclaration précisait aussi qu’elle est applicable seulement à «tous
les différends d'ordre juridique nés postérieurement à la presente déclara-
tion...»

23. Le Sénégal a fait observer que si la Guinée-Bissau devait contester
la décision du Tribunal arbitral quant au fond, elle souléverait là une
question qui, aux termes de la déclaration du Sénégal, est exclue de la
compétence de la Cour. En effet, selon le Sénégal, le différend relatif à la
délimitation maritime a fait l’objet du compromis d’arbitrage du 12 mars
1985 et rentre par suite dans la catégorie des différends pour lesquels les
Parties sont «convenues d’avoir recours à un autre mode de règlement ».
En outre, de l’avis du Sénégal, ce différend est né avant le 2 décembre
1985, date à laquelle l'acceptation par le Sénégal de la juridiction obliga-
toire de la Cour a pris effet, et se trouve ainsi exclu de la catégorie des
différends «nés postérieurement » à cette déclaration.

24. Toutefois, les Parties ont reconnu qu’il y avait lieu de distinguer le
différend de fond qui les oppose relativement à la délimitation maritime,
de celui qui concerne la sentence rendue par le Tribunal, et que seul ce
dernier différend, qui est né postérieurement à la déclaration du Sénégal,
fait l’objet de la présente instance devant la Cour. La Guinée-Bissau a
aussi adopté la position, acceptée par le Sénégal, selon laquelle la présente
instance ne doit pas être considérée comme un appel de la sentence ou
comme une demande en revision de celle-ci. Ainsi, les Parties reconnais-
sent qu'aucun aspect du différend de fond relatif à la délimitation n’est en
cause. Sur cette base, le Sénégal n’a pas contesté que la Cour est compé-
tente pour connaître de la requête en vertu du paragraphe 2 de l’article 36
du Statut. Dans les circonstances de l’espèce, la Cour considère sa compé-
tence comme établie.

25. A cet égard, la Cour soulignera que, comme les deux Parties en
sont convenues, la présente instance constitue une action en inexistence
et en nullité de la sentence rendue par le Tribunal, et non un appel
de ladite sentence ou une demande en revision de celle-ci. Comme
la Cour a eu l’occasion de le relever à propos du grief en nullité pré-
senté dans l'affaire de la Sentence arbitrale rendue par le roi d'Espagne
le 23 décembre 1906:

«la sentence n’étant pas susceptible d’appel, elle [la Cour] ne peut
entreprendre l’examen des objections soulevées par le Nicaragua ala
validité de la sentence comme le ferait une cour d’appel. La Cour
n’est pas appelée à dire si l’arbitre a bien ou mal jugé. Ces considéra-
tions et celles qui s’y rattachent sont sans pertinence pour les fonc-
tions que la Cour est chargée de remplir dans la présente procédure et
qui sont de dire s’il est prouvé que la sentence est nulle et de nul
effet.» (C.L.J. Recueil 1960, p. 214.)

xO

13
63 SENTENCE ARBITRALE (ARRÊT)

26. La Cour examinera maintenant une affirmation du Sénégal selon
laquelle la requête de la Guinée-Bissau serait irrecevable, dans la mesure
où elle viserait à utiliser la déclaration du président Barberis dans le but de
jeter le doute sur la validité de la sentence (voir paragraphe 30 ci-après). Le
Sénégal soutient que cette déclaration ne fait pas partie de la sentence et
qu’en conséquence toute tentative de la Guinée-Bissau pour utiliser cette
déclaration dans un tel but « doit être qualifiée d’abus de procédure, abus
visant à priver le Sénégal des droits qui lui reviennent aux termes de la
sentence». Le Sénégal soutient aussi qu’il y a disproportion entre les
moyens invoqués et les conclusions présentées et que l’instance a été
introduite à l’effet de retarder la solution définitive du litige.

27. La Cour considère que la requête de la Guinée-Bissau a été présen-
tée de manière appropriée dans le cadre des voies de droit qui lui sont
ouvertes devant la Cour dans les circonstances de l’espèce. En consé-
quence, la Cour ne saurait accueillir la thèse du Sénégal selon laquelle la
requête de la Guinée-Bissau ou les moyens qu’elle fait valoir à l'appui de
celle-ci équivaudraient à un abus de procédure.

* *

28. La Guinée-Bissau soutient que l’absence de M. Gros lors de la
séance du Tribunal arbitral au cours de laquelle la sentence a été lue
constitue comme un aveu de l’êchec du Tribunal à trancher le différend.
La Guinée-Bissau admet que cette séance n’était

«pas destinée à «statuer» et que par une interprétation formelle et
stricte il serait possible de ne pas lui appliquer l’article 4, para-
graphe | [du compromis d'arbitrage], exigeant que le Tribunal fût au
complet...»

La Guinée-Bissau estime cependant qu’il s’agissait d’une séance du
Tribunal d’une particulière importance et que l’absence de M. Gros a
affaibli l'autorité du Tribunal.

29. La Cour relève qu’il n’est pas contesté que M. Gros a participé au
vote lors de l’adoption de la sentence. Cette dernière devait être ensuite
communiquée aux Parties. A cet égard, le paragraphe 1 de l’article 10
du compromis d’arbitrage prévoyait que, la sentence ayant été revêtue
de la signature du président du Tribunal et du greffier, ce dernier devait
remettre «une copie conforme établie dans les deux langues aux agents
des deux Parties», ce qui a été fait. Une séance a été tenue, au cours
de laquelle la sentence a été lue. L'absence de M. Gros lors de cette séance
ne pouvait affecter la validité de la sentence antérieurement adoptée.

* * x

30. La Cour abordera maintenant les conclusions de la Guinée-Bissau
selon lesquelles la sentence arbitrale est inexistante ou, subsidiairement,
entachée de nullité absolue. A l’appui de sa thèse principale selon laquelle

14
64 SENTENCE ARBITRALE (ARRÊT)

la sentence est frappée d’inexistence, la requérante soutient que la
sentence n’était pas fondée sur une majorité véritable. La Guinée-Bissau
ne conteste pas que, selon le texte de la sentence, celle-ci avait été adoptée
par les votes du président Barberis et de M. Gros; mais elle soutient que la
déclaration du président Barberis contredisait et invalidait son vote, ôtant
ainsi à la sentence le fondement d’une majorité véritable. Le Tribunal,
ayant conclu, en réponse à la première question posée dans le compromis
d'arbitrage, que l’accord de 1960 «fait droit dans les relations entre» les
Parties, a jugé qu'il en était ainsi «en ce qui concerne les seules zones
mentionnées dans cet accord, à savoir la mer territoriale, la zone contiguë
et le plateau continental...» (sentence, par. 88). La Guinée-Bissau a fait
toutefois remarquer que, dans sa déclaration, le président Barberis a
précisé qu’il aurait répondu à la question de façon à dire que l’accord
faisait droit dans les relations entre les Parties «en ce qui concerne la mer
territoriale, la zone contigué et le plateau continental, mais [qu’}il ne fait
pas droit quant aux eaux de la zone économique exclusive ou à la zone de
pêche...» (ci-dessus paragraphe 19).

31. La Cour considère qu’en avançant cette formulation le président
Barberis avait à l’esprit le fait que la réponse du Tribunal à la première
question «aurait», selon les termes qu’il a employés, «pu être plus
précise », et non qu’elle aurait dû être plus précise dans le sens indiqué par
sa formulation; cette dernière était, à son avis, une formulation préfé-
rable mais non obligatoire. De l’avis de la Cour, cette formulation ne
révèle aucune contradiction avec celle de la sentence.

32. La Guinée-Bissau a aussi appelé l’attention sur le fait que le prési-
dent Barberis a dit que sa propre formulation « aurait habilité le Tribunal
à traiter dans la sentence la deuxième question posée par le compromis
arbitral» et qu’en conséquence le Tribunal «aurait été compétent pour
délimiter les eaux de la zone économique exclusive ou la zone de pêche
entre les deux pays », en plus des autres espaces. La Cour estime que l’opi-
nion exprimée par le président Barberis selon laquelle la réponse qu’il
aurait lui-même donnée à la première question aurait habilité le Tribunal
à trancher la seconde question constituait, non une position qu'il avait
adoptée quant à ce que le Tribunal était dans l'obligation de faire, mais
seulement une indication de ce qui, à son avis, aurait été une meilleure
façon de procéder. Sa position ne pouvait donc pas être considérée
comme étant en contradiction avec celle adoptée dans la sentence.

33. En outre, même s’il y avait eu, pour l’une ou l’autre des deux raisons
qu’invoque la Guinée-Bissau, une contradiction quelconque entre l’opi-
nion exprimée par le président Barberis et celle indiquée dans la sentence,
une telle contradiction ne pouvait prévaloir contre la position que le prési-
dent Barberis avait prise lorsqu'il avait voté pour la sentence. En donnant
son accord à la sentence, il a définitivement accepté les décisions que
celle-ci contenait quant à l’étendue des espaces maritimes régis par l’ac-
cord de 1960, et quant au fait que le Tribunal n’était pas tenu de répondre
à la seconde question, vu la réponse qu'il avait donnée à la première.
Comme le montre la pratique des juridictions internationales, il arrive

15
65 SENTENCE ARBITRALE (ARRÊT)

parfois qu’un membre d’un tribunal vote en faveur de la décision de ce
tribunal, même si, personnellement, il aurait été enclin à préférer une
autre solution. La validité d’un tel vote n’est pas affectée par des diver-
gences de ce genre exprimées dans une déclaration ou dans une opinion
individuelle du membre concerné, qui sont dès lors sans conséquence sur
la décision du tribunal.

34. Par suite, de l’avis de la Cour, la thèse de la Guinée-Bissau selon
laquelle la sentence est frappée d’inexistence pour défaut de majorité
véritable ne peut être accueillie.

x * x

35. A titre subsidiaire, la Guinée-Bissau soutient que la sentence est
frappée dans son ensemble de nullité absolue 4 la fois pour excés de
pouvoir et défaut de motivation. La Guinée-Bissau observe que le Tribu-
nal n’a pas répondu à la seconde question posée à l’article 2 du compro-
mis d’ arbitrage et n’a pas joint à la sentence la carte prévue à l’article 9 du
compromis. Cette double omission constituerait un excès de pouvoir. Par
ailleurs, aucune motivation n’aurait été donnée par le Tribunal à sa déci-
sion de ne pas passer à la seconde question, à la non-production d’une
ligne unique de délimitation et au refus de porter le tracé de cette ligne sur
une carte.

36. La Cour examinera les griefs tant d’excés de pouvoir que de défaut
de motivation que la Guinée-Bissau tire de l'absence de réponse à la
seconde question posée par le compromis, avant d'aborder ceux concer-
nant l’absence de carte.

* *

37. Dans la première perspective, la Cour rappellera tout d’abord, pour
plus de commodité, que selon l’article 2 du compromis:

« ILest demandé au Tribunal de statuer conformément aux normes
du droit international sur les questions suivantes:

1. L'accord conclu par un échange de lettres, le 26 avril 1960, et
relatif à la frontière en mer, fait-il droit dans les relations entre la
République de Guinée-Bissau et la République du Sénégal?

2. En cas de réponse négative à la première question, quel est le
tracé de la ligne délimitant les territoires maritimes qui relèvent
respectivement de la République de Guinée-Bissau et de la Répu-
blique du Sénégal?»

38. La sentence, après divers développements liminaires, analyse les
raisons sur lesquelles la Guinée-Bissau se fondait pour affirmer que
l’accord de 1960 ne faisait pas droit dans ses relations avec le Sénégal
(par. 35-79). Elle conclut en son paragraphe 80 que «l’accord de 1960 est

16
66 SENTENCE ARBITRALE (ARRÊT)

valable et opposable au Sénégal et à la Guinée-Bissau ». Puis elle aborde
aux paragraphes 80 à 86 «le domaine de validité matériel de l’accord de
1960 » et énonce que:

«l'accord de 1960 ne délimite pas les espaces maritimes qui n’exis-
taient pas à cette date, qu’on les appelle zone économique exclusive,
zone de pêche ou autrement.

Par contre, en ce qui concerne la mer territoriale, la zone contigué
et le plateau continental, la question se présente tout autrement. Ces
trois notions sont expressément mentionnées dans l’accord de 1960
et elles existaient à l’époque de sa conclusion. »

La sentence ajoute que, pour les motifs exposés dans le passage cité au
paragraphe 16 ci-dessus,

«l'accord franco-portugais délimite le plateau continental entre les
Parties dans toute l'étendue de la définition actuelle de cet espace
maritime ».

Puis la sentence poursuit en son paragraphe 87:

« En tenant compte des conclusions ci-dessus auxquelles le Tribu-
nal est parvenu et du libellé de l’article 2 du compromis arbitral, la
deuxième question, de l’avis du Tribunal, n’appelle pas une réponse
de sa part.»

Enfin, le paragraphe 88 de la sentence dispose en sa première phrase:

«Vu les motifs qui ont été exposés, le Tribunal décide par deux voix
contre une:

De répondre à la première question formulée dans l’article 2 du
compromis arbitral de la façon suivante: l'accord conclu par un
échange de lettres, le 26 avril 1960, et relatif à la frontière en mer, fait
droit dans les relations entre la République de Guinée-Bissau et la
République du Sénégal en ce qui concerne les seules zones mention-
nées dans cet accord, à savoir la mer territoriale, la zone contigué et le
plateau continental.»

39. Se plaignant de ce que le Tribunal n’a pas apporté de réponse à la
seconde question figurant à l’article 2 du compromis, la Guinée-Bissau
développe à cet égard une triple argumentation: elle se demande si le
Tribunal a réellement pris la décision de ne pas fournir une telle réponse;
elle prétend que, à supposer qu’il y ait eu une décision, celle-ci était insuf-
fisamment motivée; enfin elle en conteste le bien-fondé.

40. Pour ce qui est du premier de ces trois arguments, la Guinée-Bissau
suggère que le Tribunal aurait non pas décidé de ne pas répondre à la

17
67 SENTENCE ARBITRALE (ARRÊT)

seconde question qui lui était posée, mais qu’il aurait simplement omis,
faute de majorité véritable, de prendre quelque décision que ce soit sur ce
point. Dans cette perspective, la Guinée-Bissau souligne que ce qui est,
selon la première phrase du paragraphe 87 de la sentence, un «avis du
Tribunal» sur la question ne se trouve que dans les motifs et non dans le
dispositif de la sentence; que cette dernière ne précise pas à quelle majo-
rité ce paragraphe aurait été adopté; et que seul M. Gros aurait pu voter
pour ce paragraphe: elle se demande, compte tenu de la déclaration du
président Barberis, si un vote est bien intervenu sur le paragraphe 87.

41. La Cour reconnaît que la sentence est de ce point de vue construite
d’une manière qui pourrait donner prise à la critique. L'article 2 du
compromis posait deux questions au Tribunal. Ce dernier, d’après l’ar-
ticle 9, devait faire «connaître aux deux gouvernements sa décision quant
aux questions énoncées à l’article 2». Dès lors, il eût été normal de faire
figurer dans le dispositif de la sentence, au paragraphe final de cette
dernière, tant la réponse fournie à la première question que la décision
prise de ne pas répondre à la seconde. Il est regrettable qu’il n’ait pas été
procédé de la sorte. Toutefois le Tribunal, en adoptant la sentence par
deux voix contre une, a par là même non seulement approuvé le contenu
du paragraphe 88, mais encore l’a fait pour les motifs exposés antérieure-
ment dans la sentence et en particulier dans le paragraphe 87. Il ressort
clairement de ce dernier paragraphe pris dans son contexte, comme d’ail-
leurs de la déclaration du président Barberis, que le Tribunal a jugé par
deux voix contre une, qu’ayant répondu affirmativement a la premiére
question, il n’avait pas à répondre à la seconde. Ce faisant le Tribunal a
bien pris une décision: celle de ne pas répondre à la seconde question qui
lui était posée. La sentence n’est entachée d’aucune omission de statuer.

*

42. La Guinée-Bissau expose en deuxiéme lieu que toute sentence arbi-
trale doit, conformément au droit international général, étre motivée. En
outre, selon le paragraphe 3 de l’article 9 du compromis, les Parties
avaient convenu au cas particulier que «la décision sera pleinement moti-
vée». Or, selon la Guinée-Bissau, le Tribunal n’aurait en l’espèce donné
aucune motivation pour fonder son refus de répondre à la seconde ques-
tion posée par les Parties ou, à tout le moins, aurait retenu une motivation
«absolument insuffisante ». Celle-ci ne permettrait «même pas de déter-
miner le raisonnement qui aurait été suivi» et ne répondrait «en aucun
point aux questions posées et discutées pendant la procédure arbitrale ».
Sur ce terrain encore la sentence serait nulle.

43. Au paragraphe 87 déjà cité, le Tribunal, «tenant compte des
conclusions » auxquelles il était parvenu et «du libellé de l’article 2 du
compromis», a estimé que la seconde question qui lui avait été posée
n’appelait pas de réponse de sa part. La motivation ainsi retenue est brève
et aurait pu être plus développée. Mais les renvois opérés par le para-
graphe 87 tant aux conclusions du Tribunal qu’au libellé de l’article 2 du

18
68 SENTENCE ARBITRALE (ARRÊT)

compromis n’en permettent pas moins de déterminer sans aucune diffi-
culté les raisons qui ont conduit le Tribunal à ne pas répondre à la seconde
question. En se référant au libellé de l’article 2 du compromis, le Tribunal
constatait que, selon cet article, il lui était demandé en premier lieu si
l'accord de 1960 «fait droit dans les relations » entre la Guinée-Bissau et le
Sénégal, puis, « en cas de réponse négative a la premiére question, quel est
le tracé de la ligne délimitant les territoires maritimes » des deux pays. En
se référant aux conclusions auxquelles il était parvenu, le Tribunal consta-
tait qu’il avait, aux paragraphes 80 et suivants de la sentence, estimé que
Faccord de 1960, dont il avait fixé le domaine de validité matériel, était
«valable et opposable au Sénégal et à la Guinée-Bissau ». Ayant apporté
une réponse affirmative à la première question et s’attachant au texte
même du compromis, le Tribunal jugeait par voie de conséquence qu’il
n’avait pas à répondre à la seconde. Cette motivation, bien que ramassée,
est claire et précise. Le deuxième argument de la Guinée-Bissau doit lui
aussi être écarté.

44, La Guinée-Bissau conteste en troisième lieu la valeur du raisonne-
ment ainsi retenu par le Tribunal sur la question de savoir s’il était tenu de
répondre à la seconde question. Dans cette perspective, la Guinée-Bissau
fait valoir deux moyens : d’une part le compromis correctement interprété
aurait exigé qu'il soit répondu à la seconde question quelle que soit la
réponse fournie à la première; d’autre part et en tout état de cause une
réponse à la seconde question aurait été nécessaire du fait que la réponse à
la première était en l’espèce partiellement négative.

45. La Guinée-Bissau soutient tout d’abord que le compromis avait été
conclu sur la base d’un accord sur

«la nécessité de poser au Tribunal une double question afin de
s’assurer que, quelle que soit la réponse relative à la valeur de
l’échange de lettres franco-portugais, la tâche du Tribunal serait bien
de procéder à une délimitation complète des territoires maritimes ».

Or, de l’avis de la Guinée-Bissau, même si le Tribunal avait confirmé la

validité et ’opposabilité de l'accord de 1960, il n’en serait pas résulté une

délimitation complète, alors qu'une telle délimitation par une ligne

unique constituait l’objet et le but du compromis. Aussi la Guinée-Bissau

soutient-elle en fait que ce compromis faisait obligation au Tribunal de

répondre à la seconde question quelle que fût sa réponse à la première.
46. A ce sujet, la Cour tient à rappeler dès l’abord

«une règle que le droit international commun a consacrée en matière
d'arbitrage international. Depuis l'affaire de I’ Alabama, il est admis,
conformément à des précédents antérieurs, qu’à moins de conven-

19
69 SENTENCE ARBITRALE (ARRÊT)

tion contraire, un tribunal international est juge de sa propre compé-
tence et a le pouvoir d'interpréter à cet effet les actes qui gouvernent
celle-ci.» (Nottebohm, exception préliminaire, arrêt, C.I.J. Recueil
1953, p. 119.)

Aussi bien au cas particulier le paragraphe 2 de l’article 4 du compromis
avait-il confirmé que le Tribunal arbitral avait compétence pour statuer
sur sa compétence et interpréter pour ce faire le compromis.

47. Par le moyen susmentionné, la Guinée-Bissau critique en réalité
l'interprétation donnée dans la sentence des dispositions du compromis
qui déterminent la compétence du Tribunal, et en propose une autre. Mais
la Cour n’a pas à se demander si le compromis était susceptible ou non de
plusieurs interprétations en ce qui concerne la compétence du Tribunal, et
dans l’affirmative à s'interroger sur celle qui eût été préférable. En procé-
dant de la sorte, la Cour traiterait en effet la requête comme un appel et
non comme un recours en nullité. La Cour ne saurait procéder de la sorte
en l’espèce. Elle doit seulement rechercher si le Tribunal, en rendant la
sentence contestée, a manifestement méconnu ja compétence qui lui avait
été donnée par le compromis, en outrepassant sa compétence ou en ne
l’exerçant pas.

48. Une telle méconnaissance manifeste pourrait par exemple résulter
de ce que le Tribunal n'aurait pas correctement appliqué les règles perti-
nentes d'interprétation aux dispositions du compromis gouvernant sa
compétence. Tout compromis d’arbitrage constitue un accord entre Etats
qui doit être interprété selon les règles du droit international général régis-
sant l’interprétation des traités. À cet égard,

«le premier devoir d’un tribunal, appelé à interpréter et à appliquer
les dispositions d’un traité, est de s’efforcer de donner effet, selon
leur sens naturel et ordinaire, à ces dispositions prises dans leur
contexte. Si les mots pertinents, lorsqu’on leur attribue leur significa-
tion naturelle et ordinaire, ont un sens dans leur contexte, l'examen
doit s’arrêter la. En revanche, si les mots, lorsqu'on leur attribue leur
signification naturelle et ordinaire, sont équivoques ou conduisent à
des résultats déraisonnables, c’est alors — et alors seulement — que
la Cour doit rechercher par d’autres méthodes d'interprétation ce
que les parties avaient en réalité dans l’esprit quand elles se sont
servies des mots dont il s’agit. » (Compétence de l'Assemblée générale
pour l'admission d'un Etat aux Nations Unies, avis consultatif,
C.1.J. Recueil 1950, p. 8.)

La règle d'interprétation selon le sens naturel et ordinaire des termes
employés n’est pas

«absolue. Lorsque cette méthode d’interprétation aboutit à un résul-
tat incompatible avec l’esprit, l’objet et le contexte de la clause ou de
l'acte où les termes figurent, on ne saurait valablement lui accorder

20
70 SENTENCE ARBITRALE (ARRÊT)

crédit.» (Sud-Ouest africain, exceptions préliminaires, arrêt, C.LJ.
Recueil 1962, p. 336.)

Ces principes se trouvent traduits dans les articles 31 et 32 de la conven-
tion de Vienne sur le droit des traités qui, à bien des égards, peuvent être
considérés sur ce point comme une codification du droit international
coutumier existant.

49, Par ailleurs les Etats, en signant un compromis d'arbitrage,
concluent un accord ayant un objet et un but bien particuliers: confier à
un tribunal arbitral le soin de trancher un différend selon les termes
convenus par les parties. Ces dernières fixent dans l’accord la compétence
du tribunal et en déterminent les limites. Dans l’exercice de la tâche qui lui
est confiée, le tribunal « doit s’en tenir aux termes par lesquels les Parties
ont défini celle-ci » (Délimitation de la frontière maritime dans la région du
golfe du Maine, arrêt, C.I.J. Recueil 1984, p. 266, par. 23).

50. Dans la présente affaire, l’articie 2 du compromis posait une
première question concernant l’accord de 1960, puis une seconde ques-
tion relative à la délimitation. I] devait être répondu à la seconde question
«en cas de réponse négative à la première question». La Cour note que
ces derniers mots, proposés en leur temps par la Guinée-Bissau elle-
même, sont catégoriques. La situation en l’espèce est différente de celle
dans laquelle la Cour ou des tribunaux arbitraux ont pu se trouver
lorsqu'ils ont eu à répondre à des questions successives non conditionnées
les unes par les autres et à chacune desquelles il convenait en tout état
de cause de donner un sens afin qu’une réponse leur soit fournie, comme,
par exemple, dans l'affaire des Zones franches de la Haute-Savoie et du
Pays de Gex (ordonnance du 19 août 1929, C.P.J.I. série A n° 22, p. 13) ou
dans celle du Détroit de Corfou, fond (arrêt, C.LJ. Recueil 1949, p. 24). Tou-
tefois, lorsque des questions successives, conditionnées les unes par
les autres, ont été posées à la Cour, cette dernière a répondu, ou n’a pas
jugé possible de répondre, selon que la condition requise était ou non rem-
plie, comme, par exemple, dans les affaires relatives à I’ Interprétation de
l'accord gréco-bulgare du 9 décembre 1927 (avis consultatif, 1932, C.PJ.L
série A/B n° 45, p. 70, 86-87) et à l’ Interprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie (première phase, avis consul-
tatif, C.LJ. Recueil 1950, p. 65, 67-68, 75, 76, 77; deuxième phase, avis consul-
tatif. ibid., p. 225, 226, 230).

51. En réalité les Parties auraient pu utiliser en l'espèce une expression
telle que le Tribunal aurait dû répondre à la seconde question «compte
tenu» de la réponse apportée à la première, mais elles ne l’ont pas fait;
elles ont spécifié qu'il fallait répondre à cette seconde question seulement
«en cas de réponse négative » à la première. La formulation était à cet
égard très différente de celle figurant dans un autre compromis d’arbi-
trage auquel la Guinée-Bissau est partie, le compromis conclu le 18 février
1983 entre la République de Guinée et la Guinée-Bissau. En effet, dans ce
compromis ces deux Etats demandaient à un autre tribunal de se pronon-
cer sur la valeur juridique et la portée d’une autre convention franco-

21
71 SENTENCE ARBITRALE (ARRÊT)

portugaise de délimitation et de documents annexes, puis «selon les
réponses données » à ces premières questions, de fixer le «tracé de la ligne
délimitant les territoires maritimes » des deux pays.

52. Confrontée au problème posé par les mots introductifs de la
seconde question, la requérante souligne que, selon le préambule du
compromis, ce dernier avait pour objet le règlement du différend existant
entre les deux pays et relatif à la détermination de leur frontière maritime.
La première phrase de l’article 2 demandait au Tribunal de statuer sur
les deux questions posées. Le Tribunal devait, selon l’article 9, faire « con-
naître aux deux gouvernements sa décision quant aux questions énon-
cées à l’article 2». Cette décision devait «comprendre le tracé de la ligne
frontière sur une carte». D’après la Guinée-Bissau, le Tribunal était dès
lors tenu de délimiter par une ligne unique l’ensemble des espaces mari-
times relevant de l’un et l’autre Etat. Comme, pour les motifs donnés
par le Tribunal, la réponse qu’il apportait à la première question posée
dans le compromis ne pouvait conduire à une délimitation complète, il
s’ensuivait, de l’avis de la Guinée-Bissau, que, nonobstant les mots intro-
ductifs de la seconde question, le Tribunal était tenu de répondre à cette
dernière et de procéder à la délimitation complète voulue par les Parties.

53. En vue d'apprécier la valeur de cette argumentation, il n’est pas
inutile de rappeler dans quelles conditions le compromis a été élaboré. A
la suite de divers incidents, le Sénégal et la Guinée-Bissau ont mené, de
1977 à 1985, des négociations concernant leur frontière maritime. Deux
thèses se sont alors opposées : le Sénégal soutenait que l’accord conclu en
1960 entre la France, en son nom propre et au nom de la communauté, et le
Portugal faisait droit dans les relations entre les deux pays en vertu des
règles relatives à la succession d’Etats et que la ligne fixée par cet accord
déterminait la frontière maritime. La Guinée-Bissau estimait quant à elle
que cet accord était inexistant et nul et, en tout état de cause, ne lui était
pas opposable. Elle en déduisait qu’il convenait de procéder ex novoa une
délimitation maritime entre les deux pays. Lorsque vint le moment de
rédiger le compromis d’arbitrage, le Sénégal proposa que le Tribunal se
prononce exclusivement sur la question de savoir si l'accord de 1960
faisait droit dans les relations entre les Parties. La Guinée-Bissau
demanda pour sa part que le Tribunal soit seulement chargé de tracer la
ligne délimitant les territoires maritimes en litige. Après de longues
discussions, un accord intervint pour que soit posée en premier lieu au
Tribunal la question proposée par le Sénégal. La Guinée-Bissau suggéra
en outre qu’«en cas de réponse négative à la première question » le Tribu-
nal soit chargé de fixer le tracé de la ligne de délimitation. Cette formula-
tion fut finalement retenue.

54. On voit que les deux questions avaient des objets tout différents. La
première concernait le point de savoir si un accord international faisait
droit dans les relations entre les Parties; la seconde visait à procéder à une
délimitation maritime pour le cas où cet accord ne ferait pas droit. Le
Sénégal escomptait une réponse positive à la première question et en
concluait qu’en pareil cas la ligne droite orientée à 240° retenue par

22
72 SENTENCE ARBITRALE (ARRÊT)

l’accord de 1960 constituerait la ligne unique séparant l’ensemble des
espaces maritimes des deux pays. La Guinée-Bissau escomptait une
réponse négative à la première question et en concluait qu’une ligne sépa-
rative unique pour l’ensemble des espaces maritimes des deux Etats serait
fixée ex novo par le Tribunal en réponse à la seconde question. Les deux
Etats entendaient obtenir une délimitation de l’ensemble de leurs espaces
maritimes par une ligne unique. Mais le Sénégal comptait atteindre ce
résultat grâce à une réponse affirmative à la première question et la
Guinée-Bissau grâce à une réponse négative à cette même question.
Aucun accord n’était intervenu entre les Parties sur ce qui adviendrait,
dans l’hypothèse où une réponse affirmative ne conduirait qu’à une déli-
mitation partielle, et sur la tâche à confier éventuellement au Tribunal en
pareil cas. Les travaux préparatoires confirment par suite le sens ordinaire
de l’article 2.

55. La Cour considère que cette conclusion n’est pas en désaccord avec
le fait que le Tribunal s’est donné le titre de «Tribunal arbitral pour la
détermination de la frontière maritime, Guinée-Bissau/Sénégal», ou
qu’il a, au paragraphe 27 de la sentence, précisé que «le seul objet du
différend ... porte ... sur la détermination de la frontière maritime entre la
République du Sénégal et la République de Guinée-Bissau, question
qu’elles n’ont pu résoudre par voie de négociation... » De l’avis dela Cour,
ce titre et cette définition doivent être lus à la lumière de la conclusion du
Tribunal, que la Cour partage, suivant laquelle, s’il est vrai qu’il entrait
dans la mission de celui-ci d’effectuer la délimitation de tous les territoires
maritimes des Parties, cette tâche ne lui incombait que dans le cadre de la
seconde question et «en cas de réponse négative à la première question».

56. En définitive, si les deux Etats avaient exprimé de manière géné-
rale, dans le préambule du compromis, leur désir de parvenir à un règle-
ment de leur différend, ils n’y avaient consenti que dans les termes prévus
à l’article 2 du compromis. Par voie de conséquence, le Tribunal n’a pas
méconnu manifestement sa compétence en ce qui concerne sa propre
compétence, en jugeant qu'il n’était pas tenu de répondre à la seconde
question, sauf en cas de réponse négative à la première. Le premier moyen
doit être écarté.

57. La Cour va examiner maintenant le deuxième moyen présenté par
la Guinée-Bissau. Indépendamment de sa thèse, selon laquelle une inter-
prétation exacte du compromis exigeait que l’on passât à l’examen de la
seconde question quelle que fût la réponse donnée à la première, la
Guinée-Bissau soutient que la réponse que le Tribunal a donnée en
l'espèce à la première question était une réponse partiellement négative et
que cela suffisait à remplir la condition prescrite pour aborder l'examen
de la seconde question. Dès lors, et comme le démontrerait la déclaration
du président Barberis, le Tribunal aurait à la fois eu le droit et le devoir de
répondre à la seconde question.

58. I est de fait que le Tribunal a répondu à la première question au
paragraphe 88 de la sentence en précisant que l’accord de 1960 faisait

23
73 SENTENCE ARBITRALE (ARRÊT)

droit dans les relations entre les Parties «en ce qui concerne les seules
zones mentionnées dans cet accord, à savoir la mer territoriale, la zone
contigué et le plateau continental». Par voie de conséquence, «l'accord
de 1960 ne délimite pas les espaces maritimes qui n’existaient pas à cette
date, qu’on les appelle zone économique exclusive, zone de pêche ou
autrement » (sentence, par. 85).

59. Le président Barberis, dans sa déclaration annexée à la sentence,
reproduite au paragraphe 19 ci-dessus, avait ajouté qu’il aurait pour sa
part préféré qu’au paragraphe 88 de la sentence il soit répondu de manière
affirmative en ce qui concerne les espaces délimités par l’accord de 1960 et
négative en ce qui concerne les espaces non délimités par ledit accord. A
son avis, une telle formulation partiellement négative aurait attribué au
Tribunal une compétence partielle pour répondre à la seconde question et
pour déterminer la limite des eaux de la zone économique exclusive ou de
la zone de pêche entre les deux pays.

60. La Cour observe en premier lieu que le Tribunal n’a pas, au para-
graphe 88 de sa sentence, adopté la formulation qui aurait eu les préfé-
rences du président Barberis. La Guinée-Bissau ne saurait donc fonder
son argumentation sur une rédaction qui en définitive n’a pas été retenue
par le Tribunal. En réalité, ce dernier a jugé, en réponse à la première
question, que l’accord de 1960 faisait droit dans les relations entre les
Parties, tout en précisant la portée matérielle dudit accord. Une telle
réponse ne permettait pas d’aboutir à une délimitation de l’ensemble des
espaces maritimes des deux Etats et de régler entièrement le différend
existant entre eux. Elle aboutissait à une délimitation partielle. Mais elle
n’en était pas moins une réponse complète et affirmative à la première
question; elle reconnaissait que l'accord de 1960 faisait droit dans les rela-
tions entre le Sénégal et la Guinée-Bissau. Dès lors, le Tribunal a pu, sans
méconnaître manifestement sa compétence, juger que la réponse qu'il
avait donnée à la première question n’était pas négative, et que par suite il
n'avait pas compétence pour répondre à la seconde. A cet égard égale-
ment, l'argumentation de la Guinée-Bissau selon laquelle la sentence
dans son ensemble est frappée de nullité doit être écartée.

61. La Guinée-Bissau rappelle enfin que, selon le paragraphe 2 de
Particle 9 du compromis, la décision du Tribunal devait «comprendre le
tracé de la ligne frontière sur une carte», et qu’une telle carte n’a pas été
établie par le Tribunal. La Guinée-Bissau soutient que ce dernier n’aurait
en outre pas motivé suffisamment sa décision sur ce point. La sentence
devrait pour ces derniers motifs être considérée comme nulle dans son
ensemble.

62. La Cour observe que la sentence énonce que l’accord de 1960
«détermine clairement la frontière maritime pour ce qui a trait à la mer
territoriale, à la zone contiguë et au plateau continental» en retenant

24
74 SENTENCE ARBITRALE (ARRÊT)

«une ligne droite orientée à 240° » (par. 80 et 85). La sentence indique que
cette formulation « permet d’écarter toute ligne géodésique », de sorte que
la ligne devrait être loxodromique, ce qui est d’ailleurs conforme au
«croquis attaché aux travaux préparatoires de l’accord de 1960 » (par. 86
et 88). Puis, après avoir décidé de ne pas répondre à la seconde question, la
décision ajoute : « Au surplus, le Tribunal n’a pas jugé utile, étant donné sa
décision, de joindre une carte comprenant le tracé de la ligne frontière.»

63. La Cour ne saurait accueillir la thèse selon laquelle la motivation
du Tribunal était insuffisante sur ce point. La motivation rappelée ci-
dessus est, là encore, brève, mais suffisante pour éclairer les Parties et la
Cour sur les raisons qui ont guidé le Tribunal. Ce dernier a estimé que la
ligne frontière fixée par l’accord de 1960 était une ligne loxodromique
orientée à 240° partant du point d’intersection du prolongement de la
frontiére terrestre et de la laisse de basse mer des deux pays, représenté a
cet effet par le phare du cap Roxo. Ne répondant pas à la seconde ques-
tion, il n’a eu à fixer aucune autre ligne. Dès lors, il lui est apparu inutile de
faire porter sur une carte une ligne connue de tous et dont il avait précisé
les ultimes caractéristiques.

64. Compte tenu de la rédaction des articles 2 et 9 du compromis et des
positions prises par Les Parties devant le Tribunal, on pourrait discuter de
la question de savoir si, en l’absence de réponse à la seconde question, le
Tribunal était dans l’obligation de dresser la carte prévue au compromis.
Mais la Cour n’estime pas nécessaire d’entrer dans un tel débat. En effet,
et en tout état de cause, l’absence de carte ne saurait constituer dans les
circonstances de l’espèce une irrégularité de nature à entacher la sentence
arbitrale d’invalidité. Le dernier grief de la Guinée-Bissau ne saurait dès
lors être accueilli.

65. Les conclusions de la Guinée-Bissau doivent par suite être écartées.
La sentence arbitrale du 31 juillet 1989 est valable et obligatoire pour ta
République du Sénégal et la République de Guinée-Bissau, qui sont
tenues de l’appliquer.

66. La Cour n’en constate pas moins que la sentence n’a pas abouti à
une délimitation complète des espaces maritimes qui relèvent respective-
ment de la Guinée-Bissau et du Sénégal. Mais elle observe que ce résultat
trouve son origine dans la rédaction retenue à l’article 2 du compromis.

67. La Cour a par ailleurs pris note du fait que la Guinée-Bissau a
déposé au Greffe de la Cour, le 12 mars 1991, une seconde requête lui
demandant de dire et juger:

«Quel doit être, sur la base du droit international de la mer et de
tous les éléments pertinents de l'affaire, y compris la future décision

25
75 SENTENCE ARBITRALE (ARRÊT)

de la Cour dans l'affaire relative à la «sentence » arbitrale du 31 juillet
1989, le tracé (figuré sur une carte) délimitant l’ensemble des terri-
toires maritimes relevant respectivement de la Guinée-bissau et du
Sénégal. »

Elle a également pris note de la déclaration de l’agent du Sénégal dans la
présente instance selon laquelle une

«solution serait de négocier avec le Sénégal, qui ne s’y oppose pas,
une frontière de la zone économique exclusive ou, si un accord n’est
pas possible, de porter l'affaire devant la Cour».

68. Au vu de cette requête et de cette déclaration, et au terme d’une
procédure arbitrale longue et difficile et de la présente procédure devant
la Cour, cette dernière estime qu’il serait éminemment souhaitable que les
éléments du différend non réglés par la sentence arbitrale du 31 juillet
1989 puissent l’être dans les meilleurs délais, ainsi que les deux Parties en
ont exprimé le désir.

69. Par ces motifs,
La Cour,
1) APunanimité,

Rejette les conclusions de la République de Guinée-Bissau selon
lesquelles la sentence arbitrale rendue le 31 juillet 1989 par le Tribunal
constitué en vertu du compromis du 12 mars 1985 entre la République de
Guinée-Bissau et la République du Sénégal est frappée d’inexistence;

2) Par onze voix contre quatre,

Rejette les conclusions de la République de Guinée-Bissau selon
lesquelles la sentence arbitrale du 31 juillet 1989 est frappée de nullité
absolue;

POUR: sir Robert Jennings, Président; M. Oda, Vice-Président; MM. Lachs,

Ago, Schwebel, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, juges ;
M. Mbaye, juge ad hoc;

CONTRE : MM. Aguilar Mawdsley, Weeramantry, Ranjeva, juges ; M. Thierry,

juge ad hoc;

3) Par douze voix contre trois,

Rejette les conclusions de la République de Guinée-Bissau selon
lesquelles c’est à tort que le Gouvernement du Sénégal prétend imposer à
celui de la Guinée-Bissau l’application de la sentence arbitrale du 31 juil-
let 1989; et, sur les conclusions présentées en ce sens par la République du

26
76 SENTENCE ARBITRALE (ARRÊT)

Sénégal, dit que la sentence arbitrale du 31 juillet 1989 est valable et obli-
gatoire pour la République du Sénégal et la République de Guinée-
Bissau, qui sont tenues de l’appliquer.

POUR: sir Robert Jennings, Président; M. Oda, Vice-Président; MM. Lachs,
Ago, Schwebel, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen,
Ranjeva, juges ; M. Mbaye, juge ad hoc;

CONTRE: MM. Aguilar Mawdsley, Weeramantry, juges; M. Thierry, juge
ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le douze novembre mil neuf cent quatre-vingt-onze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Guinée-Bissau et au Gouvernement de la République du
Sénégal.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. TaRASSOV, juge, et M. MBAYE, juge ad hoc, joignent des déclarations
à l'arrêt.

M. Opa, Vice-Président, et MM. LACHS, Ni et SHAHABUDDEEN, juges,
joignent à l’arrêt les exposés de leur opinion individuelle.

MM. AGUILAR MAWDSLEY et RANIJEVA, juges, joignent à l’arrêt l'exposé
de leur opinion dissidente commune; M. WEERAMANTRY, juge, et
M. THIERRY, juge ad hoc, y joignent les exposés de leur opinion dissidente.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

27
